Citation Nr: 1108374	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for depression.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to December 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2009, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  

This appeal was previously presented to the Board in January 2010, at which time the issues of service connection for PTSD and entitlement to a TDIU were remanded for additional development.  They have now been returned to the Board.  The required development has been substantially completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  Regarding the Board's January 2010 remand order, the Board notes the RO was ordered to seek verification of the Veteran's stressor incident from the U.S. Army and Joint Services Records Research Center (JSRRC), and in fact such action was not accomplished.  However, as the RO did concede the Veteran's stressor for the purpose of adjudicating his claim, and the Board has done the same, the Board finds no prejudice to the Veteran by the RO's failure to comply with that portion of the remand order, and any such error resulting therein by the Board can be no more than harmless.  See 38 C.F.R. § 20.1102.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased initial rating for depression, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not manifest PTSD.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In June 2007, November 2007, August 2008, and February 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the June 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice in June 2007 was issued prior to the April 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in September 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  

Additionally, in November 2009, the Veteran was afforded the opportunity to testify before the undersigned Acting Veterans Law Judge.  At that hearing, the undersigned took extensive efforts to demystify the VA claims process and suggested forms of evidence that may be capable of substantiating his claim.  See Transcript of Veteran's November 2009 Board Hearing, pp. 17-32.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for PTSD.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this appeal, 38 C.F.R. § 3.384 was added to further define "psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the Appellant engaged in combat with the enemy and her alleged stressor is combat-related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.   Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the U.S. Court of Appeals for Veterans Claims (Court) stated, "If the Veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.  In the present case, the Veteran's DD-214 is negative for award of the Combat Infantryman's Badge, Purple Heart Medal, or similar award indicative of participation of combat; thus, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Central to any service connection claim is a current diagnosis of the claimed disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record suggests against a diagnosis of the claimed condition the Board finds that holding to be distinguished.  

In the present case, the preponderance of the private and VA psychiatric treatment records are against a finding of a current diagnosis of PTSD.  A private November 2004 psychiatric examination resulted in a diagnosis of major depression, recurrent, moderate.  PTSD was not diagnosed at that time.  Likewise, a May 2005 VA medical examination diagnosed major depressive disorder and a personality disorder, but did not indicate a diagnosis of PTSD was warranted.  The Veteran was noted to have gone to prison for one year following a conviction of tax evasion, and was troubled by this legal difficulty.  The Veteran also had a number of other health concerns, including hypertension, diabetes, and a prior diagnosis of cancer.  Overall, the examiner found a diagnosis of major depressive disorder was established, but did not diagnose PTSD.  

In 2007, the Veteran was seen on three occasions by a private doctor who diagnosed PTSD, delayed onset, and depressive disorder.  The Veteran reported several stressor events, including a constant fear of the Japanese while serving in Asia.  He also stated the naval ship on which he was serving encountered severe weather on several occasions, causing him to fear for his life.  Finally, he stated that on one occasion, he and a fellow sailor were assaulted by Chinese civilians, and he had to be rescued by the shore patrol.  This examiner determined a current diagnosis of PTSD was warranted.  However, the private examiner did not specify how the PTSD criteria were met.

Most recently, the Veteran was afforded a VA medical examination in September 2010, at which time his claims file and medical records were reviewed in conjunction with the examination.  The examiner noted the Veteran's reported stressors, including evacuating refugees, fear of hostile enemy action and a personal assault while serving in Asia, and traveling through a typhoon while aboard a Navy vessel.  The examiner determined, however, that the Veteran did not meet the diagnostic criteria for PTSD.  In particular, the Veteran could not identify behavioral, cognitive, social, affective or somatic change due to stress exposure.  Additionally, the Veteran could not explain how much the war still bothered him other than it still does.  The examiner further observed that the Veteran did not seek treatment for a psychiatric disorder for over 50 years following military service, and was able to function on a normal basis despite his claimed military experiences.  

In considering the Veteran's service connection claim for PTSD, the Board is aware that such a psychiatric disability claim must consider any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In the present case, however, the Veteran has already been awarded service connection for depression; therefore, the Board will limit its discussion at this time to the issue of PTSD.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for PTSD.  While the Veteran was diagnosed with PTSD by a private examiner in 2007, a private 2004 examination was negative for a diagnosis of PTSD, as were 2005 and 2010 VA examinations.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In weighing the various examination reports, the Board notes that the private psychiatrist who diagnosed PTSD in 2007 did not consider other stressful incidents in the Veteran's post-service past, including his current declining health, and his term in prison.  Additionally, the examiner relied on the Veteran's self-reported history and symptoms, which are partially contradicted in the record.  For example, the private examiner stated the Veteran "avoids other veterans", but in 2010, the Veteran reported he was good friends with a Navy buddy who attends his church.  The private examiner also stated the Veteran "isolates himself", but the Veteran has reported seeing his extended family on a regular basis and has maintained contact with lifelong friends from Texas.  

The Board finds that the factual inaccuracies relied upon by the private examiner reduces the overall probative value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual basis holds little, if any, probative value).  Furthermore, the examiner's lack of rationale regarding how the DSM-IV criteria were met further reduces the evidentiary value of the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (noting that a medical opinion should contain sufficient detail and rationale to allow the Board to make a fully informed evaluation).

On the other hand, the VA examiner in September 2010 specifically determined that the Veteran did not meet the DSM-IV criteria for a PTSD which gave consideration to the fact that the Veteran's psychiatric symptoms the Veteran could not identify behavioral, cognitive, social, affective or somatic change due to stress exposure.  Thus, the examiner provided a reason for why the Veteran did not meet the criteria for a PTSD diagnosis.  Furthermore, this examiner had benefit of review of the claims folder, to include the Veteran's own admissions of an active social life.

Overall, the Board finds that the weight of the medical evidence is against a finding that the Veteran has ever manifested PTSD.  Thus, this claim is distinguishable from McClain which involved a conceded disability which had become asymptomatic during the appeal period.

The Veteran himself has alleged that he has a current diagnosis of PTSD as the result of incidents experienced during military service.  However, as a layperson, the Veteran has limited competence to speak to issues involving medical diagnosis or etiology.  On review of the record, the Board finds that the opinion of the September 2010 VA examiner substantially outweighs the opinion proffered by the Veteran, as the VA examiner possesses greater expertise and training in evaluating a proper diagnosis of PTSD according to DSM-IV criteria.

In conclusion, the preponderance of the evidence is against the award of service connection for PTSD, as a current diagnosis of such a disability, or a nexus linking PTSD to an in-service stressor, has not been presented.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

In a March 2010 rating decision, the Veteran was awarded service connection, with a 10 percent initial rating, for depression.  He responded with a December 2010 notice of disagreement concerning this initial rating.  However, the RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Next, the Veteran also seeks a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  The Board observes that in November 2010, the Veteran's claims file was reviewed by a VA physician to determine the affect of his service-connected disabilities on his employability.  The physician concluded that the Veteran was not rendered unemployable due to his service-connected skin disabilities and his otitis media of the right ear.  

However, the Board notes the Veteran has also been awarded service connection for depression, tinnitus, and bilateral hearing loss, and these disabilities must also be considered in determining whether he is employable.  See 38 C.F.R. § 4.16.  As it does not appear from the record that they were considered in rendering the November 2010 medical opinion, remand is required in order to afford the Veteran a proper medical examination and opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue the Veteran and his representative a statement of the case on the issue of entitlement to an increased initial rating for depression.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.  

2.  The Veteran should be afforded a VA medical examination to evaluate his service-connected disabilities. The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should so state for the record.  The examiner is asked to evaluate all of the Veteran's service-connected disabilities (depression, cystic acne and acne vulgaris, hypohidrosis, tinnitus, bilateral hearing loss, alopecia totalis, and otitis media of the right ear) and discuss any impairment resulting therein.  All necessary diagnostic tests, as determined by the examiner, should be completed and all pertinent symptomatology and findings should be reported in detail.  

After considering the Veteran's service-connected disabilities in full, the examiner is asked to state whether it is at least as likely as not the Veteran's service-connected disabilities, taken together, prevent him from obtaining and/or maintaining gainful employment.  The medical basis for any opinion expressed should be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


